Citation Nr: 1415548	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-41 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to February 16, 2011. 

2.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to February 16, 2011.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy from February 16, 2011.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy from February 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Roanoke.

By rating action dated in September 2012, a total rating based on unemployability due to service-connected disability was granted, effective from February 19, 2009.

Following review of the record, the issues of entitlement to ratings in excess of 20 percent for right and left lower extremity peripheral neuropathy from February 16, 2011 are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to February 16, 2011, bilateral lower extremity peripheral neuropathy was manifested by no more than mild incomplete paralysis of either leg.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral lower extremity peripheral neuropathy are not met prior to February 16, 2011. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8520 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance as to the issues of entitlement to ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy prior to February 16, 2011.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA provided the Veteran timely notice of the information and evidence needed to substantiate and complete the claims, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA will attempt to obtain on his behalf.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and affording a VA examination.  The examination was adequate to render a determination as to the issues on appeal.  The entire claims folder has been carefully reviewed.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013). 

The service-connected right and left lower extremity peripheral neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild, moderate, moderately severe incomplete paralysis or severe with muscle atrophy warrants rating of 10, 20, 40 and 60 percent, respectively 38 C.F.R. § 4.124, Diagnostic Codes 8520. 

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2013).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2013).

When involvement is only sensory, the rating should be for the mild, or at most, moderate degree.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.124 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).

Factual Background and Legal Analysis

The Veteran is in receipt of a 10 percent disability rating for lower extremity peripheral neuropathy prior to February 16, 2011.  In order to be awarded the next higher evaluations of 20 or 30 percent it must be demonstrated that he has at least moderate or moderately severe incomplete paralysis.

The Board has carefully considered the voluminous VA clinical record, including Virtual VA, dating from 2008.  The evidence reflects that the Veteran received regular podiatry follow-up for foot problems, including a bunion deformity, as well as diabetes foot care.  In April 2008, superficial touch and sensation were within normal limits.  In February 2009, the appellant complained of numbness and tingling in both lower extremities.  Objective findings included tenderness on palpation of the tarsal tunnel area, the peroneal nerve and common peroneal nerve.  This was diagnosed as lower extremity nerve entrapment/nerve compression for which an injection was given.  When seen in April 2009, the Veteran's complaints and findings were the same.  It was noted that surgical treatment for neuropathy was discussed.  On a follow-visit in May 2009, it was noted that his cardiac status was significantly worse than previously thought and that as a result, no further discussion of lower extremity surgery would be entertained at that time.  

A July 2009 clinical entry indicated that the Veteran demonstrated signs and symptoms consistent with severe peripheral neuropathy that interfered with normal activity, balance and ability to rest.  On objective examination, posterior tibial and dorsalis pedis pulses were bilaterally palpable.  Temperature of the skin was warm to cool.  Monofilament testing showed that sensation was intact.  Three days before that evaluation, the Veteran indicated that he had had no recent decline in his ability to perform activities of daily living. 

The Veteran was afforded a comprehensive VA examination in August 2009 for diabetes purposes.  A neurological examination was normal in every respect, to include on motor and sensory testing.  

The Veteran underwent a comprehensive physical examination in October 2009.  Motor activity was strong and he had normal sensation in the lower extremities. Right and left pulse strength was normal and capillary refill was brisk in the lower extremities.  Left and right Babinski was absent.  The appellant denied pain.  In April 2010, posterior tibial and dorsalis pedal pulses were palpable bilaterally.  Temperature of the lower extremities was warm to warm.  On monofilament testing, sensation was intact.  Similar findings were obtained in July 2010.  Subsequent VA outpatient clinic notes dating though early February 2011 do not refer to any neurological complaints or abnormal findings.  

The evidence demonstrates that the appellant reports symptoms of numbness and tingling of the lower extremities prior February 16, 2011 for which a diagnosis of peripheral neuropathy has been given.  The Board observes that in July 2009, a VA podiatry examiner stated that the appellant had signs and symptoms consistent with severe peripheral neuropathy that interfered with normal activity, balance and ability to rest, and a surgical option was discussed.  The Board notes, however, that sensation was intact and pulses were palpable on that occasion and that three days earlier, the Veteran had clearly indicated that he had had no decline in the ability to perform activities of daily living.  For the relevant time period, VA clinical reports do not reflect that the appellant had loss of motor function, significant trophic changes, loss of reflexes, muscle atrophy, or constant pain associated with impaired nerve function.  The record reflects that when the appellant was examined for VA compensation and pension purposes the following month, the neurological examination was completely normal.  Subsequent VA outpatient clinical reflects reflect more or less normal findings in October 2009.  No abnormal findings are recorded in 2010 through early February 2011.  The Veteran was reported to be ambulatory throughout the period at issue.  It thus appears that the findings demonstrated prior to February 16, 2011 were primarily sensory.  As such, the Board finds that on balance, symptoms associated with peripheral neuropathy of the lower extremities prior to February 16, 2011 were consistent with no more than mild incomplete nerve impairment of the lower extremities on the whole and warranted no more than a 10 percent disability evaluation for each leg.  The Board is of the opinion that neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for peripheral neuropathy when all of the complaints and findings are considered. 

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral lower extremity peripheral neuropathy between February 2009 and February 15, 2011.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Under the circumstances, the preponderance of the evidence is against the Veteran's claim for a higher disability rating for right and left lower extremity peripheral neuropathy prior to February 16, 2011.  Accordingly, no more than a 10 percent rating is warranted as to either leg.


ORDER

A rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to February 16, 2011 is denied.

A rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to February 16, 2011 is denied.


REMAND

The Veteran asserts that the symptoms associated with his service-connected right and left lower extremity peripheral neuropathy are more severely disabling than reflected by the currently assigned disability evaluation of 20 percent and warrant higher ratings. 

Review of the record discloses that the appellant has received VA outpatient treatment over the years for symptoms associated diabetes mellitus, including symptoms of peripheral neuropathy.  The Board observes that the most recent VA outpatient records date through July 2012.  Therefore, almost two years of VA outpatient records may be outstanding, some of which may provide information relative to the status of the service-connected bilateral lower extremity peripheral neuropathy.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence on file. Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, VA outpatient records dating from August 2012 through the present must be requested and associated with the claims folder.

The Board also notes that the August 2012 rating decision awarded a 20 percent disability evaluation for each lower extremity based on a VA outpatient record from the Salem VA Medical Center showing objective evidence of absent sensation on February 16, 2011.  However, review of the record and Virtual VA does not disclose this clinical data.  As such, this record should be secured and associated with the claims folder.  

In view of the complaints that the impairment is worse than indicated, and in view of outstanding records, additional examination is indicated.  It is noted, parenthetically, that there was a June 2012 examination conducted wherein it was reported that there was no peripheral neuropathy of the lower extremities.  More recent clinical findings are indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA outpatient records dating from August 2012 to the present and specifically the February 16, 2011 note and associate with the claims folder.  The request for records should be documented in the claims folder. 

2.  After the above action is completed, schedule the appellant for a neurological examination to determine the severity of his service-connected right and left lower extremity peripheral neuropathy and all associated symptoms.  The claims folder and access to Virtual VA must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings should be reported in detail. 

3.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


